Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 1 of 15




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                                       INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 2 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




          SUPREME                COURT              OF THE                 STATE           OF       NEW YORK
         COUNTY                OF       NEW YORK
          --------------------------------------------------------------x

         PATRIARCH                      PARTNERS                    MANAGEMENT                                             :

          GROUP,            LLC,
                                                                                                                                             Index        No.

                                                                                                 Plaintiff,                :


                                                        -against-                                                                            SUMMONS
                                                                                                                           :
                                                                                                                           :
         VULCAN                ENGINEERING                           CO.,        INDUSTRIAL                                :
         HEATING                &     FINISHING                  COMPANY,                        INC.,                     :
         VANTAGE                  TOOLING                   SYSTEMS,                   INC.,                               :
         VULCAN                EQUIPMENT                      CORP.,              and      VULCAN                          :

         EUROPE,               INC.,                                                                                       :
                                                                                           Defendants.                     :
                                                                                                                           :
          -------------------------------------------------------------                                                X



         To     the    above        named           defendants:


          Vulcan          Engineering                Co.                                                             Industrial              Heating               &      Finishing               Company,            Inc.


          Vantage             Tooling          Systems,             Inc.                                             Vulcan             Equipment                   Corp.


          Vulcan          Europe,           Inc.


                       You        are     hereby          summoned                 to answer             the     complaint                   in this          action            and       to   serve        a copy     of


         your      answer,          or,    if the        complaint               is not     served            with      this        summons,                  to    serve              a notice        of



         appearance,              on the        Plaintiff           s attorney            within         20     days           after        the    service               of    this      summons,


         exclusive            of the      day      of     service          (or    within          30     days        after       the        service           is complete                  if this          summons          is


         not    personally              delivered           to you          within         the      State       of New              York);          and        in case                 of your       failure     to


         appear        or answer,            judgment               will     be taken              against           you       by      default          for        the        relief      demanded              in the


         amended            complaint.


                        The      basis      of venue           is Plaintiff               s residence,               which             is   1 Liberty               Street,             New       York,        New


         York         10006,        and     a forum           selection              clause,        pursuant               to CPLR                501     and            503(d).




                                                                                                         1 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                            INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 3 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




         Dated:      July   6, 2020
                     New    York,     New   York




                                                   ALLEGAERTBERGER&                                          VOGELLLP




                                                   By:                 /s/    David         A.    Berger
                                                                      David        A.     Berger
                                                                       John       S. Craig
                                                                       Bianca         Lin


                                                   111       Broadway,            20th      Floor
                                                   New        York,         New     York         10006

                                                   (212)       571-0550


                                                   Attorneys          for     Plaintiff          Patriarch       Partners
                                                   Management                 Group,         LLC




                                                         2



                                                   2 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                          INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 4 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




          SUPREME                COURT               OF THE             STATE             OF      NEW YORK
         COUNTY                OF       NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                  MANAGEMENT                                           :

          GROUP,             LLC,                                                                                      :
                                                                                                                       :

                                                                                               Plaintiff,              :
                                                                                                                       :
                                                      -against-                                                        :
                                                                                                                       :
                                                                                                                       :   Index          No.
         VULCAN                ENGINEERING                         CO.,        INDUSTRIAL                              :
         HEATING                 &      FINISHING                COMPANY,                       INC.,                  :   COMPLAINT
         VANTAGE                   TOOLING                 SYSTEMS,                    INC.,                           :
         VULCAN                EQUIPMENT                      CORP.,            and      VULCAN                        :

         EUROPE,               INC.,                                                                                   :
                                                                                        Defendants.                    :
                                                                                                                       :
                                                                                                                       :
                                                                                                                       :
                                                                                                                       :
         ---------------------------------------------------------------x




                                                                                                                                                           ("Plaintiff"
                                        Plaintiff        Patriarch             Partners          Management                    Group,           LLC                               or "PPMG"),              by


         and     through          its    undersigned               attorneys,            Allegaert             Berger          &    Vogel           LLP,       as and       for     its     Complaint


         against        Defendants                Vulcan         Engineering                   Co.,      Industrial         Heating             &    Finishing            Company,               Inc.,


         Vantage           Tooling          Systems,            Inc.,       Vulcan         Equipment                  Corp.,        and     Vulcan           Europe,         Inc.         (collectively,


         "Defendants"),                  states       upon       knowledge                with        respect         to its       own     acts       and      status,      and      upon


         information              and      belief       as to all           other      matters,          as follows:




                                                                              NATURE                  OF      THE          ACTION

                                                                                                                                      Defendants'
                        1.              This        is a straightforward                     action         arising        from                                  failure      to pay           Plaintiff


         for    amounts           due      and       owing        under         a Management                      Services          Agreement,                 dated       September              30,


         2010,       as amended                on     September               21,     2015        (the      "Agreement"),                  for      management               and          operational



         consulting            and       other       services        (and           associated           expenses)             duly       provided            to Defendants.                   Plaintiff




                                                                                                              1




                                                                                                        3 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                                  INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 5 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




         has     made          due     demand             of     Defendants              for      the      amounts               outstanding               to no        avail,       thereby


         necessitating                commencement                         of this       action         for     breach            of     contract          and      related          relief.




                                                                                                THE            PARTIES


                         2.                Plaintiff           is a Delaware              limited             liability          company             with         its    principal             place      of


         business             in New            York,      New        York.


                         3.                Defendant              Vulcan        Engineering                    Co.        is a corporation                  organized                and       existing          under


         the     laws         of Alabama                with      offices       located           in Helena,                Alabama.


                         4.                Defendant              Industrial           Heating             &     Finishing               Company,                Inc.     is a corporation


         organized             and         existing        under        the     laws       of     Alabama                 with         offices      located             in Helena,             Alabama.


                         5.                Defendant              Vantage            Tooling            Systems,             Inc.        is a corporation                  organized              and          existing


         under         the     laws        of     Alabama           with       offices          located           in Helena,               Alabama.


                         6.                Defendant              Vulcan        Equipment                     Corp.        is a corporation                  organized                and       existing           under


         the     laws         of Alabama                with      offices       located           in Helena,                Alabama.


                         7.                Defendant              Vulcan        Europe,             Inc.        is a corporation                    organized              and       existing          under         the


         laws         of Alabama                with      offices          located        in Helena,               Alabama.




                                                                PERSONAL                    JURISDICTION                                  AND        VENUE


                         8.                This        Court      has      personal         jurisdiction                   over        Defendants                because,            pursuant             to    Section


          10 of the           Agreement,                 Defendants             have           irrevocably                submitted               to the      exclusive              jurisdiction                of the


         state        or federal            courts       in the       City      of New            York          with        respect          to any         action         or proceeding                   arising


         out     of    or relating              to the         Agreement,             and       has     waived              any        defense        of     an inconvenient                      forum           to the


         maintenance                  of     any       such      action.


                         9.                Venue         is proper            in New           York        County,               pursuant           to CPLR               § 501        and       Section           10 of


         the     Agreement,                  and       pursuant         to CPLR             § 503(a),              in that          Plaintiff's            principal             place         of business            is




                                                                                                           4 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                                  INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 6 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




         in New         York      County,             and      a substantial                   part     of the         events          or omissions                 giving          rise     to this       action


         occurred         in New            York       County.




                                                                                    STATEMENT                          OF        FACTS


                        10.            Pursuant             to the         Agreement,                 Defendants                 engaged             PPMG            to provide              certain



         management,               operational                consulting                and      other         services              (the     "Services")             to it,       as specified             in


          Section       1 of the           Agreement.                    PPMG           duly      provided               the     Services              to Defendants                 for     a period            of


         over       10 years,       commencing                      in or about                September                 2010.


                        11.             Plaintiff           regularly             submitted               invoices             for     the     Services            it provided             to Defendants,


         as well        as for    reasonable                 expenses               incurred           in connection                    therewith,              which        Defendants                were


         obligated            to pay       under       Section              3 of the           Agreement.                  Defendants                  have        never         rejected,          returned,         or


         objected        to any         of the        invoices,             and,        following              due       demand,              has      failed       to pay         five      of them         (the


         "Invoices").             The       total      of     the        amount          of the        unpaid            Invoices             is $571,788.00.


                        12.            A    summary                of the         outstanding                Invoices            is as follows:



                                                                           Invoice             Date               Invoice              Amount

                                                                           12/1/2019                              $50,000.00

                                                                           1/1/2020                               $50,000.00

                                                                           2/1/2020                               $50,000.00

                                                                           2/28/2020                              $371,788.00

                                                                           3/1/2020                               $50,000.00

                                                                           Total:                                 $571,788.00



                        13.            Defendants                  are     also      obligated,              jointly       and         severally,           under          the     terms          of the


         Agreement              to indemnify                 Plaintiff            for    all     costs,        disbursements,                       and   fees       (including              attorney's



         fees)      in connection              with         this     action          because            this      action         has         been      caused        by,     relates          to,    is based


         upon       or otherwise              arises         out     of     or in       connection                with         the     engagement                  of PPMG                under      the


         Agreement              or in connection                     with         Services            provided            thereunder.


                        14.            Plaintiff        has         duly      performed                all     obligations                  required          of   it under          the     Agreement.




                                                                                                          5 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                                INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 7 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




                                                          AS AND           FOR              A     FIRST              CAUSE                    OF      ACTION
                                                                                      (Breach              of       Contract)


                        15.            Plaintiff         repeats        and      realleges               the        foregoing                 paragraphs                as if fully          set forth         herein.


                        16.            Under        the     terms       of the            Agreement,                  Defendants                   were       obligated               to pay      Plaintiff


         fees    for,    and        to reimburse            Plaintiff          for        reasonable                 expenses                 incurred           in     connection             with,         the


          Services.


                        17.            Plaintiff         duly      provided               the    Services                 and     incurred               reasonable                expenses           in


         connection             therewith,          and      has       otherwise                performed                 all     of    its     obligations                 under      the    Agreement,


         and     is thereby           entitled       to payment                for        the    Services,                reimbursement                     of        its    reasonable           expenses



         incurred,            and    interest       in    connection              therewith,               all       as provided                   for    in the            Agreement.


                        18.            Defendants               have     failed           to pay         for        the    Services                rendered             and       reasonable               expenses


         incurred         therewith             in an amount              of     at least          $571,788.00,                        in material            breach              of the      Agreement.


                                                                                                                      Defendants'
                        19.            As    a direct        and       proximate                result         of                                    material               breach       of the        Agreement,


         Plaintiff       has        suffered,       and      continues               to    suffer,        injury,               including             damages                of    at least     $571,788.00,


         in addition            to applicable             interest,        costs           of    suit     (including                   attorney's             fees)          and     other     damages               to


         which        it is entitled.




                                                     AS AND              FOR              A SECOND                        CAUSE                 OF       ACTION
                                                                                            (Account                 Stated)


                        20.            Plaintiff         repeats        and      realleges               the        foregoing                 paragraphs                as if fully          stated        herein.


                        21.            Plaintiff         provided          the       Services             to Defendants                         and      incurred             reasonable              expenses            in


         connection             therewith,          and         duly    presented                its    statement                 of    account            regularly               as set forth            in the


         Invoices         regularly             submitted           to Defendants.




                                                                                                        6 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                                                             INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 8 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




                         22.           Defendants                  received           and       retained         each      such       statement             of     account             in the     form          of


         each        invoice        submitted,              without           any       dispute,         rejection,         return,          or objection                made          thereto         or to



         any      item      set forth        therein.


                         23.           As      reflected            in the        Invoices            as to which           Defendants                never            disputed,         rejected


         returned           or objected             to,     the     amount          due        and     owing        to Plaintiff             thereunder                is $571,788.00,                    in


         addition          to   such      other           costs      and     damages              to which          it is entitled.




                                                           AS AND              FOR            A THIRD               CAUSE              OF      ACTION
                                                                     (Unjust            Enrichment/Quantum                                 Meruit)


                         24.           Plaintiff            repeats         and     realleges            the    foregoing            paragraphs                  as if fully           set forth          herein.


                         25.           Defendants                  were       enriched            by    the     Services          provided            by     Plaintiff,            and       by   Plaintiff's


         payment            of reasonable                  expenses            incurred           in connection               therewith,              to Plaintiff's               detriment,              as


         Defendants             have        failed         to pay         therefor.


                         26.           The      circumstances                     thus        make       it inequitable              for     Defendants                 to retain         the     benefit             of


         the     Services           provided              (and     reasonable                 expenses          incurred        by     Plaintiff            in    connection              therewith)


         without           paying       Plaintiff            value         in return.


                         27.           The      fair       value       of the         benefit          of the     Services           and      expenses              incurred            by    Plaintiff              for


         the     benefit        of Defendants                     is at least         $571,788.00,               which        amount               is now         due      and     owing          to


         Plaintiff         in addition             to interest,             costs        of    suit    (including           attorney's              fees)        and      such     other


         appropriate            damages.




                                                                                    DEMAND                    FOR        RELIEF


                                       WHEREFORE,                           Plaintiff           respectfully             requests           that     the    Court          enter       judgment                in


         favor        of Plaintiff          and        against        Defendants,                 jointly        and      severally,           on     each        of     Plaintiff's            causes          of



         action,         in addition           to applicable                 interest,          such        incidental        and          consequential                 damages             as may            be




                                                                                                         7 of 8
FILED: NEW YORK COUNTY CLERK 07/06/2020 10:22 PM                                                                                                        INDEX NO. 652922/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06868-ALC Document 1-1 Filed 08/25/20 Page 9 of 15
                                                                     RECEIVED  NYSCEF: 07/06/2020




         applicable,          costs   of     suit,   including   reasonable    attorney's               fees,         and     such    other   and   further     relief   as


         the   Court     deems        just     and    proper.


         Dated:        New       York,       New      York

                       July     6, 2020
                                                                              ALLEGAERTBERGER&                                           VOGELLLP




                                                                              By:           /s/    David              A.     Berger
                                                                                            David          A.         Berger
                                                                                            John         S. Craig
                                                                                            Bianca              Lin


                                                                              111     Broadway,                  20th        Floor
                                                                              New      York,            New           York      10006

                                                                              (212)       571-0550


                                                                              Attorneys           for     Plaintiff
                                                                              Patriarch           Partners                  Management         Group,         LLC




                                                                              8 of 8
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 10INDEX
                                                 08/25/20           of 15NO.                                                                               652922/2020
NYSCEF DOC. NO. 2                                                                                                              RECEIVED NYSCEF: 08/04/2020

                                                                           AFFIDAVIT    OF SERVICE


     Case:                                     Court:                                    county:                                        Job:
     652922/2020                               Supreme     Court                         New York, NY                                   4710230

     Plaintiff    / Petitioner:                                                          Defendant   / Respondent:
     Patriarch     Partners Management          Group,    LLC                            Vulcan Engineering Co., Industrial Heating & Finishing       Company,
                                                                                         inc., Vantage Tooling Systems, Inc., Vulcan Equipment        Corp., and
                                                                                         Vulcan Europe, Inc.

     Received by:                                                                        For:
     Alabama       Legal & investigative      Services, Inc.                              Urban Suburban     Claims Service

     To be served upon:
     Vulcan Equipment             Corp. c/o Christopher    W. Cooper - Registered Agent


    I, Tony O'Dell being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
    the contents herein


    Recipient     Name / Address:          Richard Hendricks       for and on behalf of Vulcan Equipment     Corp., Company:    1 Vulcan Dr, Helena, AL 35080
    Manner       of Service:               Business, Jul 27, 2020, 1:32 pm CDT
    Documents:                             Summons and Complaint          (Received Jul 21, 2020 at 4:14pm CDT), Notice of Electronic     Filing (Received Jul 23,
                                           2020 at 1:00pm CDT)


    Additional   Comments:
    1) Successful Attempt: Jul 27, 2020, 1:32 pm CDT at Company: 1 Vulcan Dr, Helena, AL 35080 received by Richard Hendricks for and on
    behalf of Vulcan Equipment Corp.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair: Gray; Eyes: Blue;
    Relationship: CFO;
    Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
    Christopher      W. Cooper was working         f om home due to Covid-19.


                                                                                            Subscribed and sworn to before me by the affiant who is
                                                                                            personally known to ne.

                                                          of4»/mo
    Tony O'D                                                Date
    AL7657   9                                                                              Notary    ubli


    Alabama Legal & Investigative Services, Inc.
                                                                                            Date                     Commissi    n   pires
    P.O. Box 1485
    Wetumpka, AL 36092
    334-478-4147




                                                                                    1 of 1
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 11INDEX
                                                 08/25/20           of 15NO.                                                                                       652922/2020
NYSCEF DOC. NO. 3                                                                                                                       RECEIVED NYSCEF: 08/04/2020

                                                                              AFFIDAVIT     OF SERVICE


     Case:                                        Court:                                     County:                                            Job:
     652922/2020                                  Supreme    Court                           New York, NY                                       4710261

     Plaintiff     / Petitioner:                                                             Defendant         / Respondent:
     Patriarch         Partners Management         Group,   LLC                              Vulcan Engineering Co., Industrial Heating & Finishing            Company,
                                                                                             Inc., Vantage Tooling Systems, Inc., Vulcan Equipment             Corp., and
                                                                                             Vulcan Europe, Inc.

     Received by:                                                                            For:
     Alabama           Legal & Investigative     Services, Inc.                              Urban Suburban            Claims Service

     To be served upon:
     Industrial        Heating & Finishing       Company,    Inc. c/o Philip S. Zettler - Registered Agent


    I, Tony O'Dell, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, l vvas authorized by law to make service of the documents and informed said person of
    the contents herein


    Recipient      Name / Address:             Richard Hendricks     for and on behalf of Industrial        Heating & Finishing   Company,    Inc., Company:   1 Vulcan Dr,
                                               Helena, AL 35080
    Manner        of Service:                  Business, Jul 27, 2020, 1:31 pm CDT
    Documents:                                 Summons and Complaint         (Received jul 21, 2020 at 4:14pm CDT), Notice of Electronic          Filing (Received Jul 23,
                                               2020 at 1:00pm CDT)

    Additional         Comments:
    1) Successful Attempt: Jul 27, 2020, 1:31 pm CDT at Company: 1 Vulcan Dr, Helena, AL 35080 received by Richard Hendricks for and on
    behalf of Industrial Heating & Finishing Company, Inc.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair: Gray;
    Eyes: Blue; Relationship: CFO;
    Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
    Philip S. Zettler was no longer with the company, and that he sold the business in 1997.


                                                                                                Subscribed and sworn to before me by the offiant who is
                                                                                                                         /1
                                                                                                personally known to†ne.


           O'
    Tony               I                                      Date
    AL76         729                                                                            N      ar     PubliÓ


    Alabama Legal & Investigative Services, Inc.
                                                                                                Date                           Commissio     Ex ires
    P.O. Box 1485
    Wetumpka, AL 36092
    334-478-4147




                                                                                       1 of 2
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 12INDEX
                                                 08/25/20           of 15NO.                                                                                652922/2020
NYSCEF DOC. NO. 3                                                                                                               RECEIVED NYSCEF: 08/04/2020

                                                                             AFFIDAVIT    OF SERVICE


     Case:                                        Court:                                    County:                                       job:
     652922/2020                                  Supreme    Court                          New York, NY                                  4710311

     Plaintiff     / Petitioner:                                                            Defendant    / Respondent:
     Patriarch         Partners Management         Group,   LLC                            Vulcan Engineering Co., Industrial Heating & Finishing       Company,
                                                                                           Inc., Vantage Tooling Systems, Inc., Vulcan Equipment        Corp., and
                                                                                            Vulcan Europe, Inc.

     Received by:                                                                           For:
     Alabama           Legal & Investigative     Services, Inc.                             Urban Suburban     Claims Service

     To be served upon:
     Vulcan Europe, Inc. c/o Philip S. Zettler - Registered Agent


    I, Tony O'Dell, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
    the contents herein


    Recipient      Name / Address:             Richard Hendricks     for and on behalf of Vulcan Europe, Inc., Company:      1 Vulcan Dr, Helena, AL 35080
    Manner        of Service:                  Business, Jul 27, 2020, 1:29 pm CDT
    Documents:                                 Summons and Complaint        (Received Jul 21, 2020 at 4:14pm CDT), Notice of Electronic     Filing (Received Jul 23,
                                               2020 at 1:00pm CDT)


    Additional         Comments:
    1) Successful Attempt: Jul 27, 2020, 1:29 pm CDT at Company: 1 Vulcan Dr, Helena, AL 35080 received by Richard Hendricks for and on
    behalf of Vulcan Europe, Inc.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair: Gray; Eyes: Blue; Relationship:
    CFO;
    Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
    Philip S. Zettler was no longer with the company, and that he sold the business in 1997.

                                       '                                                      Subscribed and sworn to before me by the offiant who is
                                                                                              personally known t me.


           O'
    Tony           en                                         Date
    AL7          729                                                                          N         Publ


    Alabama Legal & Investigative Services, Inc.
                                                                                              Date                       CommÓssion   Expires
    P.O. Box 1485
    Wetumpka, AL 36092
    334-478-4147




                                                                                     2 of 2
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 13INDEX
                                                 08/25/20           of 15NO.                                                                                652922/2020
NYSCEF DOC. NO. 4                                                                                                               RECEIVED NYSCEF: 08/04/2020

                                                                             AFFIDAVIT    OF SERVICE


     Case:                                        Court:                                    County:                                       job:
     652922/2020                                  Supreme    Court                          New York, NY                                  4710311

     Plaintiff     / Petitioner:                                                            Defendant    / Respondent:
     Patriarch         Partners Management         Group,   LLC                            Vulcan Engineering Co., Industrial Heating & Finishing       Company,
                                                                                           Inc., Vantage Tooling Systems, Inc., Vulcan Equipment        Corp., and
                                                                                            Vulcan Europe, Inc.

     Received by:                                                                           For:
     Alabama           Legal & Investigative     Services, Inc.                             Urban Suburban     Claims Service

     To be served upon:
     Vulcan Europe, Inc. c/o Philip S. Zettler - Registered Agent


    I, Tony O'Dell, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
    the contents herein


    Recipient      Name / Address:             Richard Hendricks     for and on behalf of Vulcan Europe, Inc., Company:      1 Vulcan Dr, Helena, AL 35080
    Manner        of Service:                  Business, Jul 27, 2020, 1:29 pm CDT
    Documents:                                 Summons and Complaint        (Received Jul 21, 2020 at 4:14pm CDT), Notice of Electronic     Filing (Received Jul 23,
                                               2020 at 1:00pm CDT)


    Additional         Comments:
    1) Successful Attempt: Jul 27, 2020, 1:29 pm CDT at Company: 1 Vulcan Dr, Helena, AL 35080 received by Richard Hendricks for and on
    behalf of Vulcan Europe, Inc.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair: Gray; Eyes: Blue; Relationship:
    CFO;
    Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
    Philip S. Zettler was no longer with the company, and that he sold the business in 1997.

                                       '                                                      Subscribed and sworn to before me by the offiant who is
                                                                                              personally known t me.


           O'
    Tony           en                                         Date
    AL7          729                                                                          N         Publ


    Alabama Legal & Investigative Services, Inc.
                                                                                              Date                       CommÓssion   Expires
    P.O. Box 1485
    Wetumpka, AL 36092
    334-478-4147




                                                                                     1 of 1
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 14INDEX
                                                 08/25/20           of 15NO.                                                                                  652922/2020
NYSCEF DOC. NO. 5                                                                                                                RECEIVED NYSCEF: 08/04/2020

                                                                         AFFIDAVIT    OF SERVICE


     Case:                                    Court:                                   County:                                            Job:
     652922/2020                              Supreme    Court                          New York, NY                                      4710194

     Plaintiff    / Petitioner:                                                         Defendant   / Respondent:
     Patriarch     Partners Management         Group, LLC                              Vulcan Engineering Co., Industrial Heating & Finishing           Company,
                                                                                       Inc., Vantage Tooling Systems, Inc., Vulcan Equipment            Corp., and
                                                                                       Vulcan Europe, Inc.

     Received by:                                                                       For:
     Alabama       Legal & Investigative     Services, Inc.                             Urban Suburban         Claims Service

     To be served upon:
     Vantage Tooling         Systems, Inc. c/o Philip S. Zettler - Registered Agent


    I, Tony O'Dell, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, I was authortzed by law to make service of the documents and informed said person of
    the contents herein


    Recipient     Name / Address:          Richard Hendricks     for and on behalf of Vantage Tooling    Systems, Inc., Company         (Vulcan Engineering    Co): 1
                                           Vulcan Dr, Helena, AL 35080
    Manner       of Service:               Business, Jul 27, 2020, 1:33 pm CDT
    Documents:                             Summons     and Complaint    (Received Jul 21, 2020 at 4:14pm CDT), Notice of Electronic         Filing (Received Jul 23,
                                           2020 at 1:00pm CDT)


    Additional  Comments:
    1) Successful Attempt: Jul 27, 2020, 1:33 pm CDT at Company (Vulcan Engineering Co): 1 Vulcan Dr, Helena, AL 35080 received by Richard
    Hendricks for and on behalf of Vantage Tooling Systems, Inc.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair:
    Gray; Eyes: Blue; Relationship: CFO;
    Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
    Philip S. Zettler was no longer with the company,              and that he sold the business in 1997.


                                                                                          Subscribed and sworn to before me by the offiant who is
                                                                                          personall known to me.



    Tony     ell                                          Date                                        .
    AL7657729                                                                             N      ry P blic


    Alabama Legal & investigative       Services, Inc.                                    Date                          Commis    ion   xpires
    P.O. Box 1485
    Wetumpka, AL 36092                                                                                           |l||
    334-478-4147                                                                                             HEN
                                                                                                              ....




                                                                                 1 of 1
FILED: NEW Case
           YORK1:20-cv-06868-ALC
                  COUNTY CLERKDocument
                                 08/04/2020   05:36
                                       1-1 Filed        PM Page 15INDEX
                                                 08/25/20           of 15NO.                                                                               652922/2020
NYSCEF DOC. NO. 6                                                                                                               RECEIVED NYSCEF: 08/04/2020

                                                                            AFFIDAVIT     OF SERVICE


      Case:                                      Court:                                    County:                                       Job:
      652922/2020                                Supreme    Court                          New York, NY                                  4710161

      Plaintiff     / Petitioner:                                                          Defendant    / Respondent:
      Patriarch       Partners Management         Group, LLC                               Vulcan Engineering Co., Industrial Heating & Finishing      Company,
                                                                                           Inc., Vantage Tooling Systems, Inc., Vulcan Equipment       Corp., and
                                                                                           Vulcan Europe, Inc.
      Received by:                                                                         For:
      Alabama         Legal & Investigative     Services, Inc.                             Urban Suburban      Claims Service
      To be served upon:
      Vulcan Engineering            Co. c/O Philip S. Zettler - Registered Agent


    I, Tony O'Dell, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
    boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
    the contents herein


     Recipient       Name / Address:          Richard Hendricks     for and on behalf of Vulcan Engineering    Co., Company:     1 Vulcan Dr, Helena, AL 35080
     Manner        of Service:                Business, Jul 27, 2020, 1:34 pm CDT
     Documents:                               Summons and Complaint        (Received Jul 21, 2020 at 4:14pm CDT), Notice of Electronic     Filing (Received Jul 23,
                                              2020 at 1:00pm CDT)


    Additional        Comments:
     1) Successful Attempt: Jul 27, 2020, 1:34 pm CDT at Company: 1 Vulcan Dr, Helena, AL 35080 received by Richard Hendricks for and on
     behalf of Vulcan Engineering Co.. Age: 70's; Ethnicity: Caucasian; Gender: Male; Weight: 200; Height: 6'2"; Hair: Gray; Eyes: Blue;
     Relationship: CFO;
     Served business care of CFO - Richard Hendricks. Mr. Hendricks advised that he was willing and able to accept service. Mr. Hendricks stated
     Philip S. Zettler was no longer with the company, and that he sold the business in 1997.


                                                                                             Subscribed and sworn to before me by the affiant who is
                                                                                             personally known to mg.


     Ton          'Dell                                      Date
     AL7657729                                                                                    ota   ub i


     Alabama Legal & Investigative Services, Inc.
                                                                                             Date                       Commission    ×pires
     P.O. Box 1485
     Wetumpka, AL 36092
     334-478-4147                                                                                                   Hi|H
                                                                                                                    .HE
                                                                                                                     ....




                                                                                    1 of 1
